Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 09/20/2018.
Claims 1-2, 10 and 12-21 are allowed.

Election/Restrictions
Examiner presented restriction requirements for Claims 1-21 that group (I): claims 1-2 and 10-21 classified under F04D25/08 and group (II): claims 3-9 classified under A47L9/0063, applicant have elected group (I), claims 1-2 and 10-21 for the examination, and nonelected claims 3-9. Thus, claims 3-9 withdrawn from further consideration as being drawn to a nonelected invention. Please cancel nonelected claims 3-9. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Lisa Adams [44,238] on 03/01/2022. Examiner’s amendment is necessitated to overcome the potential rejection and further clarify the claimed invention. 
In the claims:
Please withdrawn claims 3-9, cancel claim 11 and amend claims 10, 14 and 17 as follows.
3.	(Withdrawn) An air treatment system, comprising:	a base for electrically coupling to a stationary air purification device and/or to a surface cleaning device.

4.	(Withdrawn) The air treatment system of claim 3, wherein the stationary air purification device is at least one of an air purifier, a scent emitting unit and/or a fan.

5.	(Withdrawn) The air treatment system of claim 3, wherein the surface cleaning device is at least one of a hand-held vacuum and/or a robotic vacuum.

6.	(Withdrawn) The air treatment system of claim 3, further comprising a housing to receive at least a portion of the surface cleaning device.

7.	(Withdrawn) The air treatment system of claim 6, wherein the housing is provided by the stationary air purification device.



9.	(Withdrawn) The air treatment system of claim 8, wherein the UV output device is aligned with a UV receiving surface of the cleaning device when the surface cleaning device is at least partially received in the housing.

10.	(Currently Amended)  A modular air treatment system comprising:	a base;	a fan body to rotatably couple to the base;	a fan head with a nozzle for outputting an airflow within a surrounding environment, the fan head rotatably coupled to the fan body; 	wherein the fan head includes at least one sensor to determine at least one characteristic of a surrounding environment, the at least one characteristic comprises room dimensions for the surrounding environment, proximity to one or more walls within the surrounding environment, location of one or more additional modular air treatment systems relative to the modular air treatment system, a global positioning satellite position (GPS) of the modular air treatment system, and/or a thermal map of the surrounding environment.

11.	(Cancelled)  

14.	(Currently Amended) A modular air treatment system comprising:	a base;	a fan body to rotatably couple to the base;	a fan head with a nozzle for outputting an airflow within a surrounding environment, the fan head rotatably coupled to the fan body; 	wherein the fan head includes at least one sensor to determine at least one characteristic of a surrounding environment, and 
wherein the fan head rotates to a plurality of positions about the horizontal and vertical axis to provide airflow within the surrounding environment based at least in part on data from the at least one sensor.

17.	(Currently Amended) The modular air treatment system of claim 16, wherein the controller is configured to measure 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention generally relates to the field of a modular fan assembly which can attach to one or more air treatment assemblies such as a humidifier and/or an air filter. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…a fan head with a nozzle for outputting an airflow within a surrounding environment, the fan head rotatably coupled to the fan body; wherein the fan body rotates about the base along a first axis of rotation, the first axis of rotation being substantially in parallel with a longitudinal axis of the fan body, and wherein the fan head rotates about the fan body along a second axis of rotation, the second axis of rotation being substantially perpendicular relative to the longitudinal axis of the fan body” as recited in claim 1,  “…a fan head with a nozzle for outputting an airflow within a surrounding environment, the fan head rotatably coupled to the fan body;  wherein the fan head includes at least one sensor to determine at least one characteristic of a surrounding environment, the at least one characteristic comprises room dimensions for the surrounding environment, proximity to one or more walls within the surrounding environment, location of one or more additional modular air treatment systems relative to the modular air treatment system, a global positioning satellite position (GPS) of the modular air treatment system, and/or a thermal map of the surrounding environment” as recited in claim 10,  “…a fan head with a nozzle for outputting an airflow within a surrounding environment, the fan head rotatably coupled to the fan body; wherein the fan head includes at least one sensor to determine at least one characteristic of a surrounding environment, and wherein the fan head rotates to a plurality of positions about the horizontal and vertical axis to provide airflow within the surrounding environment based at least in part on data from the at least one sensor” as recited in claim 14.   The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
USPN 20170196425 discloses a hand vacuum cleaner has a main body having an upper end having a dirty air inlet conduit and a handle. The handle has a hand grip portion that extends upwardly and forwardly. An assembly comprising an air treatment member and a pre-motor filter media is removably mounted to the main body.

USPN 20190032932 discloses an air purification device includes a movement portion configured to move the air purification device to a target region; and a purification portion configured to purify air in the target region to improve air quality of the target region.

USPN 20140365018 discloses a cloud server (104) receives environmental information of respective installation sites of a plurality of appliances (101a, 101b, 101c, 102a, 102b) via a network (1000), and determines one or more appliances that are installed in a same room among the plurality of appliances (101a, 101b, 101c, 102a, 102b), based on the received environmental information.

Erdingerl, L., et al. "Improving indoor air quality in dental practices and certain hospital environments with stand-alone air purification systems."
Birmingham, Joseph G., and Gautam Pillay. "Air purification in chemical and biological warfare environments using gas-phase corona reactor technology."
Kim, Seong-Uck, and Chang-Sun Kang. "Evaluation of radioactive source terms in the system-integrated modular advanced reactor."

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193